Title: From Thomas Jefferson to James McDowell, 31 August 1805
From: Jefferson, Thomas
To: McDowell, James


                  
                     Gentlemen 
                     
                     Monticello Aug. 31. 05. 
                  
                  Your letter of the 19th. has been duly recieved, & I now inclose you a small parcel of the Jerusalem wheat which I recieved from a gentleman in Ireland. the parcel sent me had before been so subdivided & parcelled out, to ensure it, that I am obliged to send you but a small portion. wishing you success in it’s preservation, I tender you my salutations & respects.
                  
                     Th: Jefferson 
                     
                  
               